The Honorable Gary Haulmark State Representative, Thirtieth District 8709 Gallery Lenexa, Kansas  66215
Dear Representative Haulmark:
You request our opinion regarding the ability of a Kansas limited liability company to obtain and hold a retail liquor license under the Kansas liquor control act, K.S.A. 41-101 et seq.
K.S.A. 41-311 sets forth qualifications for licensure as a retailer under the liquor control act and provides in part:
"(b)  No retailer's license shall be issued to:
. . . .
"(6)  a corporation; . . . ."
Licenses may be issued to "persons" who otherwise meet the requisite qualifications for licensure.  "Person" is defined at K.S.A. 41-102(s) as "any natural person, corporation, partnership, trust or association."See also K.A.R. 14-13-1(n).
Limited liability companies are those that are organized and operate under the provisions of the Kansas limited liability company act. K.S.A. 1993 Supp. 17-7601(c).  K.S.A. 1993 Supp. 17-7603 provides:
  "(a)  A limited liability company may conduct or promote any lawful business or purposes, except as otherwise provided by law of this state, which a partnership or individual may conduct or promote.
  "(b)  A limited liability company formed under this act shall be a separate legal entity and shall not be construed as a corporation."
Because limited liability companies organized and operated pursuant to K.S.A. 1993 Supp. 17-7601 et seq. are not to be construed as corporations, and because limited liability companies are authorized to conduct any lawful business which a partnership or individual may conduct and the liquor control act does not prohibit licensed retail sale of alcoholic liquor by limited liability companies, it is our opinion that a limited liability company may obtain and hold a retail liquor license under the Kansas liquor control act.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Julene L. Miller Deputy Attorney General
RTS:JLM:jm